PER CURIAM.
The appellant was convicted of second degree murder with a firearm, two counts of attempted second degree murder with a firearm and one count of unlawful possession of a firearm while engaged in a criminal offense. We affirm all but the latter conviction, and find it to be error under Carawan v. State, 515 So.2d 161 (Fla.1987) and Smith v. State, 539 So.2d 601 (Fla. 3d DCA 1989). The other points raised by the appellant as error we find not to be meritorious under Section 924.33, Florida Statutes (1987). Wherefore the conviction and sentence for possession of a firearm while engaged in a criminal offense are hereby stricken from the judgment and sentence. The adjudication and sentences under review in all other respects be and they are hereby affirmed.